DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the undefined acronym “TFT” (line 1).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
undefined acronym “EL” (page 2, line 4);
undefined acronym “TFT” (page 2, line 15);
“own” should be corrected to “shown” (page 12, line 17);
“100” should be corrected to “600” (page 14, line 3);
“be” should be inserted after “can” (page 15, line 4);
“ae” should be corrected to “are” (page 22, line 9);
“larger” should be corrected to “smaller” (page 29, line 4);
“those of” should be inserted between “than” and “the” (page 29, line 13);
“tha” should be corrected to “than” (page 35, line 2);
“pace” should be corrected to “place” (page 40, line 13);
“s” should be corrected to “is” (page 43, line 16).
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the display region" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 are rejected because they depend from claim 1 and therefore inherit the indefiniteness of claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 8 and 9 of U.S. Patent No. 10,886,308 (hereinafter “Patent ‘308”) in view of US 2016/0254276 (hereinafter “Tada”), US 2017/0308212 (hereinafter “Jin”) and US 2019/0079626 (hereinafter “Liu”).
Regarding claim 1, Patent ‘308 recites in claim 1 a semiconductor device (note: a thin film transistor inherently comprises at least one semiconductor material), comprising: 
a flexible substrate (line 2); 
a plurality of thin film transistors (TFTs) on a first side of the flexible substrate (lines 5-6); 
a first electrode arranged between a channel of one of the plurality of TFTs and the flexible substrate (lines 8-9); 
at least one inorganic insulating film arranged between the one of the plurality of TFTs and the first electrode (lines 10-11); 
a second electrode arranged on a second side of the flexible substrate opposite from the first side with respect to the first electrode (lines 12-14); 
an organic insulating film arranged between the first electrode and the second electrode (lines 15-16), and 
a first terminal on the first side of the flexible substrate, the first terminal has a conductive layer the same as a source electrode of the one of the plurality of TFTs or a drain electrode of the one of the plurality of TFTs (lines 17-20), wherein 
the second electrode is electrically connected to the first terminal via a conductive member (lines 21-22), 
the second electrode is configured of a single electrode which overlaps with whole of the display region uniformly (lines 23-24), 
the second electrode does not overlap with the first terminal (lines 25-26), and 
the first electrode is arranged between a gate electrode of the one of the plurality of TFTs and the flexible substrate (lines 27-29).
Patent ‘308 lacks the first electrode being a first metal layer, the second electrode being a second metal layer, the source electrode being a source metal layer, and the drain electrode being a drain metal layer.
Tada teaches in Fig. 3 and related text the first electrode LS being a first metal layer (¶ [0029]).
Jin teaches in Fig. 1 and related text the second electrode 111 (or 113) being a second metal layer (¶¶ [0073], [0082]).
Liu teaches in Fig. 1A and related text the source electrode 181 being a source metal layer, and the drain electrode 182 being a drain metal layer (¶¶ [0048], [0071]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 1 of Patent ‘308 to provide the first electrode as a first metal layer, as taught by Tada, to provide the second electrode as a second metal layer, as taught by Jin, to provide the source electrode as a source metal layer, and to provide the drain electrode as a drain metal layer, as taught by Liu, in order to exploit the generally superior electrical conductivity of metals compared to other classes of materials.
Regarding claim 2, Patent ‘308 in view of Tada, Jin and Liu recites in claim 2 the organic insulating film is arranged between the flexible substrate and the second metal layer (lines 2-3).
Regarding claim 3, Patent ‘308 in view of Tada, Jin and Liu recites in claim 3 the organic insulating film has a modulus of elasticity smaller than that of the flexible substrate and smaller than that of the second metal layer (lines 2-4).
Regarding claim 4, Patent ‘308 in view of Tada, Jin and Liu recites in claim 5 the first metal layer is divided into at least two regions mutually separated from each other (lines 2-3).
Regarding claim 5, Patent ‘308 in view of Tada, Jin and Liu recites in claim 6 the at least two regions include a first region and a second region (lines 2-3), 
the plurality of TFTs includes a first TFT and a second TFT (line 4), 
the first metal layer of the first region is configured to apply a first voltage via the at least one inorganic insulating film to a channel of the first TFT (lines 5-7), and 
the first metal layer of the second region is configured to apply a second voltage via the at least one inorganic insulating film to a channel of the second TFT (lines 8-10).
Regarding claim 6, Patent ‘308 in view of Tada, Jin and Liu recites in claim 8 a second terminal on the first side of the flexible substrate and a third terminal on the first side of the flexible substrate (lines 1-4), wherein 
the at least two regions include a first region and a second region (lines 5-6), 
the first metal layer of the first region is inputted a first signal from the second terminal (lines 7-8), and 
the first metal layer of the second region is inputted a second signal from the third terminal (lines 9-10).
Regarding claim 7, Patent ‘308 in view of Tada, Jin and Liu recites in claim 9 the first signal input to the first metal layer of the first region and the second signal input to the first metal layer of the second region are different signals (lines 2-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Primary Examiner, Art Unit 2811